DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first open face” and the “second open face” [claims 1 & 5], and the “shares a wall” [claim 1] must be clearly shown / labeled within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase “the housing having a first open face and a second open face” is not readily understood since the disclosure as originally filed does not depict / show or reasonably identify what may constitute the open faces relative to the housing; additionally, in Claim 1, the phrases “the ceiling” and “the floor” do not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCowan et al., [US 3,851,938].  McCowan teaches of a suture storage device (fig. 8) comprising: a housing (70) having two side walls (viewed as the side walls of (74)) connected by a bottom (72) and a top (77), the housing having a first open face and a second open face between the two side walls (can be viewed as the left and right sides / faces – as shown in fig. 9 for instance); at least one suture storage system (22) positioned within the housing, the at least one suture storage system including at least one pair of suture storage compartments (figs. 1 & 3), the pair of suture storage compartments comprising a bulk suture storage compartment (viewed as the bottom compartment as shown in fig. 3) and a suture unit storage compartment (viewed as the top compartment as shown in fig. 3), where the suture unit storage compartment is positioned above and shares a wall (46) with the bulk suture storage compartment such that the ceiling of the bulk suture storage compartment is the floor of the suture unit storage compartment (shown).  Regarding Claim 15, a suture inventory management system is disclosed by McCowan and includes: a suture storage device (22) comprising a plurality of pairs of suture storage compartments (can be viewed as the left and right compartments as shown in fig. 1), where each pair of suture storage compartments includes a suture unit storage compartment (viewed as the top compartment as shown in fig. 3) positioned above a bulk suture storage compartment (viewed as the bottom compartment as shown in fig. 3), where each suture unit storage compartment is capable of storing a quantity of units of sutures in an interior of the suture unit storage compartment, if so desired by an end user; 13and each bulk suture storage compartment is capable of storing a quantity of a boxes of suture containing a plurality of units of sutures in an interior of the bulk suture unit storage compartment, if so desired by the end user; wherein each pair of suture storage compartments can store the same type of sutures, if so desired; and the quantity of units of sutures in each of the suture unit storage compartments is visible and the quantity of boxes of sutures in each of the bulk suture storage compartment is visible (would be visible as shown in fig. 1 for instance).  As to Claim 16, a face of each of the suture unit storage compartments is a transparent door (44) that opens by sliding in a vertical direction and allows access to products stored in the unit suture storage compartment.  
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fragale [US 2,895,782].  Fragale teaches of a suture inventory management system (figure 7) comprising: a suture storage device (1) comprising a plurality of pairs of suture storage compartments (can be viewed as the left and right compartments as shown in figs. 5-7), where each pair of suture storage compartments includes a suture unit storage compartment (viewed as the top compartment as shown in fig. 4) positioned above a bulk suture storage compartment (viewed as the bottom compartment as shown in fig. 4), where each suture unit storage compartment is capable of storing a quantity of units of sutures in an interior of the suture unit storage compartment, if so desired by an end user; 13and each bulk suture storage compartment is capable of storing a quantity of a boxes of suture containing a plurality of units of sutures in an interior of the bulk suture unit storage compartment, if so desired by the end user; wherein each pair of suture storage compartments can store the same type of sutures, if so desired; and the quantity of units of sutures in each of the suture unit storage compartments is visible and the quantity of boxes of sutures in each of the bulk suture storage compartment is visible (would be visible as shown in fig. 7 for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCowan et al., in view of Fragale.  McCowan teaches applicants basic inventive claimed storage device / system as outlined above, but does not show the suture unit storage compartments as having a hinged lid / top.  As to this aspect, Fragale is cited as an evidence reference for the known use of a storage device / system (fig. 7) incorporating a hinged lid / top (21) on top of the suture unit storage compartments (upper compartments) for the purpose of allowing access into the interior of the compartments.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCowan so as to incorporate a hinged top along the suture unit storage compartments in view of Fragale’s teaching because this arrangement would enhance the versatility of McCowan’s device by allowing a user access into the interior of the compartment(s) via the top of the compartment for facilitating placement of articles within the compartment(s) from the top.  As to Claim 3, the suture unit storage compartment comprises a transparent door (note (44) of McCowan).  As to Claim 4, the transparent door slides in a vertical direction to provide access to the interior of the suture unit storage compartment (shown – fig. 1).  As to Claim 5, the housing has suture storage systems positioned at the first open face of the housing and at the second open face of the housing (note figs. 8-9 of McCowan).  As to Claim 6, the device can comprise six suture storage systems (note figs. 8-9 of McCowan).  As to Claim 7, the device can comprise three suture storage systems positioned at the first open face and three suture storage systems positioned at the second open face (note figs. 8-9 of McCowan).  As to Claim 8, the device can comprise eight suture storage systems (note figs. 8-9 of McCowan).  As to claim 9, the device can comprise four suture storage systems positioned at the first open face and four suture storage systems positioned at the second open face (note figs. 8-9 of McCowan).  As to Claim 10, each suture storage system can comprise plural suture storage compartments (note figs. 1 & 8 of McCowan), but the prior art does not show at least seven compartments (fig. 8 of McCowan appears to show at least six compartments).  As to a plurality of compartments equaling seven, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional compartment (thereby making a system having seven compartments) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to Claim 11, McCowan shows a single transparent door for enclosing both the upper {suture} and lower {bulk} compartments, but does not show the bulk suture storage compartments has having two hinged doors.  As to this aspect, Fragale is relied upon again for the known incorporation of hinged doors (28) along a bottom of the storage system and reserved specifically for the bulk suture storage compartments.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCowan so as to include lower hinged doors in view of Fragale’s teaching because this arrangement would allow access solely into the lower compartments without having to open / uncover the door leading into the upper compartments thereby allowing access only to a specific region of the system as dependent upon the needs and/or preferences of an end user.  As to the doors being transparent, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials (such as clear plastic or glass) for the manufacture of the hinged doors depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, such as for allowing the visual inspection of contents located behind the door when in a closed position.  As modified, the system would be able to employ both an upper sliding door arrangement for the upper compartments, and a hinged door arrangement for the lower compartments.  As to Claims 12-13, as modified, McCowan teaches applicant’s device as previously mapped, but does not show identifying labels associated with the system.  However, Fragale does show the use of labels (39) located in different places along the device for identifying purposes.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCowan so as to utilize identifying labels on the device in view of Fragale’s teaching because this known technique would enhance the usefulness of McCowan’s device by helping a user to identify products located within the different compartments of the system or to help identify the actual compartments themselves.  As to Claim 14, the device includes a plurality of casters (80) along a bottom of the housing.  Regarding Claim 17, as modified by Fragale, the use of a hinged top (21) is taught.  Regarding Claim 18, as modified, one or more of the bulk suture storage compartments is enclosed by a hinged door ((28) via Fragale) that opens outward to allow access to the interior of the one or more bulk suture storage compartments.  As to the door being transparent, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials (such as clear plastic or glass) for the manufacture of the hinged door depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, such as for allowing the visual inspection of contents located behind the door when in a closed position.  Regarding Claim 19, as modified, units of sutures {product} can be loaded into the suture storage device by opening the hinged tops of the suture unit storage compartments and inserting the products into the suture unit storage compartments and products can be retrieved from the suture storage device by sliding the transparent doors of the 14suture unit storage compartments upward to allow access to the products stored in the suture unit storage compartments.  Regarding Claim 20, as modified, the bulk suture storage compartments can be restocked with boxes of sutures {products} in response to visual cues received from the bulk suture storage compartments and the suture unit storage compartments can be restocked with products in response to visual cues received from the suture unit storage compartments.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bauman et al., [US 2003/0038099] in view of McCowan.  Bauman teaches of a suture storage device (fig. 1) comprising: a housing (52) having two side walls (viewed as the left and right side walls – fig. 1) connected by a bottom (bottom) and a top (top), the housing having a first open face and a second open face between the two side walls (can be viewed as the upper and lower faces for instance); at least one suture storage system (66) positioned within the housing and including at least one compartment; but Bauman does not disclose the system as having a bulk suture storage compartment and a suture unit storage compartment as prescribed by applicant.  However, McCowan is cited as an evidence reference for a known storage system (22) employing applicant’s components as previously mapped above.  According, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bauman so as to include the system as taught by McCowan because this arrangement would enhance the storage and retrieval of products within the system due to the defined inner compartments and added closure means thereby easily safeguarding the products within the system during transport.  
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman in view of McCowan et al., and further in view of Fragale.  Bauman as modified, teaches applicants basic inventive claimed storage device / system as outlined above, but does not show the suture unit storage compartments as having a hinged lid / top.  As to this aspect, Fragale is cited as an evidence reference for the known use of a storage device / system (fig. 7) incorporating a hinged lid / top (21) on top of the suture unit storage compartments (upper compartments) for the purpose of allowing access into the interior of the compartments.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to incorporate a hinged top along the suture unit storage compartments in view of Fragale’s teaching because this arrangement would enhance the versatility of the prior art’s device by allowing a user access into the interior of the compartment(s) via the top of the compartment for facilitating placement of articles within the compartment(s) from the top.  As to Claim 3, the suture unit storage compartment comprises a transparent door (note (44) of McCowan).  As to Claim 4, the transparent door slides in a vertical direction to provide access to the interior of the suture unit storage compartment (shown – fig. 1).  As to Claim 5, the housing has suture storage systems positioned at the first open face of the housing and at the second open face of the housing (note fig. 1 of Bauman and figs. 1 & 8 of McCowan).  As to Claim 6, the device can comprise six suture storage systems (note figs. 1 & 8 of McCowan).  As to Claim 7, the device can comprise three suture storage systems positioned at the first open face and three suture storage systems positioned at the second open face (note fig. 1 of Bauman and figs. 1 & 8 of McCowan).  As to Claim 8, the device can comprise eight suture storage systems (note figs. 1 & 8 of McCowan).  As to claim 9, the device can comprise four suture storage systems positioned at the first open face and four suture storage systems positioned at the second open face (note fig. 1 of Bauman and figs. 1 & 8 of McCowan).  As to Claim 10, each suture storage system can comprise plural suture storage compartments (note figs. 1 & 8 of McCowan), but the prior art does not show at least seven compartments (fig. 8 of McCowan appears to show at least six compartments).  As to a plurality of compartments equaling seven, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional compartment (thereby making a system having seven compartments) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to Claim 11, the prior shows a single transparent door for enclosing both the upper {suture} and lower {bulk} compartments (per McCowan), but does not show the bulk suture storage compartments has having two hinged doors.  As to this aspect, Fragale is relied upon again for the known incorporation of hinged doors (28) along a bottom of the storage system and reserved specifically for the bulk suture storage compartments.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include lower hinged doors in view of Fragale’s teaching because this arrangement would allow access solely into the lower compartments without having to open / uncover the door leading into the upper compartments thereby allowing access only to a specific region of the system as dependent upon the needs and/or preferences of an end user.  As to the doors being transparent, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known materials (such as clear plastic or glass) for the manufacture of the hinged doors depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, such as for allowing the visual inspection of contents located behind the door when in a closed position.  As modified, the system would be able to employ both an upper sliding door arrangement for the upper compartments, and a hinged door arrangement for the lower compartments.  As to Claims 12-13, as modified, the prior art teaches applicant’s device as previously mapped, but does not show identifying labels associated with the system.  However, Fragale does show the use of labels (39) located in different places along the device for identifying purposes.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to utilize identifying labels on the device in view of Fragale’s teaching because this known technique would enhance the usefulness of the prior art’s device by helping a user to identify products located within the different compartments of the system or to help identify the actual compartments themselves.  As to Claim 14, the device includes a plurality of casters ((84) of Bauman) affixed to a bottom of the housing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various storage structures / inventory managing systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 6, 2022

/James O Hansen/Primary Examiner, Art Unit 3637